Case 1:21-cv-04990-JGK Document 26 Filed 09/15/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

LARRIMA DAVIS, 21-cev-4990 (JGK)

Plaintiff, ORDER

 

- against -
ANNETTE PHILLIPS,

Defendant.

 

JOHN G. KOELTL, District Judge:

The Court received the defendant’s request to resend Docket
No. 22. See Docket No. 24. Because the defendant has now consented
to electronic service (Docket No. 25), the Court will not mail the
defendant another copy of Docket No. 22, but instead will restate
the contents of Docket No. 22 here: The parties are directed to
appear in person for oral argument regarding the plaintiff's
motion for a preliminary injunction on September 24, 2021 at 2:30
p.m. in Courtroom 14A at 500 Pearl Street, New York, NY 10007.

Per the defendant’s consent to electronic service (Docket No.
25 9 3), the defendant will no longer receive paper copies of case
filings in this case.
SO ORDERED.

Dated: New York, New York
September 15, 2021

oy

 

 

John G. Koeltl
United States District Judge

 
